In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00087-CV

HSBC BANK USA, NATIONAL                     §   On Appeal from the 415th District
ASSOCIATION AS TRUSTEE FOR                      Court
OPTION ONE MORTGAGE LOAN
TRUST 2007-HL 1 ASSET BACKED
CERTIFICATES, SERIES 2007-HL1,              §   of Parker County (CV20-1584)
Appellant

V.                                          §   March 24, 2022

KINGMAN HOLDINGS LLC AS
TRUSTEE FOR THE SADDLE RIDGE                §   Memorandum Opinion by Justice
TRAIL 705 4602 LAND TRUST, Appellee             Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s default judgment. It is ordered that the default judgment

of the trial court is reversed, and the case is remanded to the trial court for further

proceedings consistent with this opinion.
      It is further ordered that Appellee Kingman Holdings LLC as Trustee for The

Saddle Ridge Trail 705 4602 Land Trust shall pay all costs of this appeal, for which let

execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell